Title: From Alexander Hamilton to Ebenezer Stevens, 4 November 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            N.Y. Novr. 4th. 1799—
          
          I send you a number of rea returns of various kinds—You will please to examine them, and, in those instances where Supplies are required, to do the needful—
          With great consideration &c
          
            P.S. Please to inform me of the name of the vessel & commander, what kind of vessel, and what burthen, that is prepared for Genl. Wilkinson; likewise whether she be intirely freighted by the public or not—You will please likewise to discharge the inclosed acct. of Postage for Octr—
          
          E. Stevens
        